Cite as 2022 Ark. App. 262
                   ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CV-21-480


                                                 Opinion Delivered   May 25, 2022

 WHITE COUNTY MEDICAL CENTER,                    APPEAL FROM THE ARKANSAS
 LLC; AND ACTION CLAIMS                          WORKERS’ COMPENSATION
 ADMINISTRATORS                                  COMMISSION
                     APPELLANTS                  [NO. H004017]

 V.

 MEGHAN JOHNSON
                                  APPELLEE AFFIRMED


                                LARRY D. VAUGHT, Judge

       White County Medical Center, LLC (“WCMC”), and its workers’-compensation

carrier, Action Claims Administrators (collectively “appellants”), appeal the opinion of the

Arkansas Workers’ Compensation Commission (“Commission”) finding that Meghan

Johnson met her burden of proving that she sustained a compensable injury to her right ankle;

she is entitled to reasonably necessary medical treatment for that injury; and she is entitled to

temporary total-disability (“TTD”) benefits from May 20, 2020, to December 1, 2020. On

appeal, appellants contend that substantial evidence fails to support the Commission’s

opinion. We affirm.

       At the hearing before the administrative law judge (“ALJ”), Johnson testified that she

was hired in January 2020 as a mental-health technician for Compass, the psychiatric unit of

WCMC. Her job required her to provide care to patients receiving treatment for mental illness
and substance abuse. On April 15, Johnson was walking around the unit checking on her

patients. She stated that as she turned the corner into a patient’s room, she heard and felt a

pop in her right ankle. She said that she reported the incident to the charge nurse, “Brooke,”

and to her supervisor, Danna Meriweather, who advised Johnson to report the incident to

Denise Courtney, the associate health nurse who manages workers’-compensation claims for

WCMC. Johnson stated that on April 17, she reported the incident to Courtney.

       Johnson further testified that she continued to work following the incident, although

her ankle was swollen and bruised. On April 17, she sought medical treatment from her family

doctor, Dr. Daniel Pace, whose report states that Johnson reported pain in her right ankle

when she felt a pop while she was walking about one week ago. He diagnosed her with a

sprain. Johnson returned to Dr. Pace on May 15 with continued complaints of pain in her

ankle. He took Johnson off work until she could be seen by orthopedic surgeon, Dr. Kyle

Blickenstaff. Dr. Blickenstaff’s May 20 report states that Johnson had fallen a couple of weeks

before, felt a pop in her ankle, and has had persistent pain, swelling, and bruising. Dr.

Blickenstaff diagnosed Johnson with a sprain, recommended physical therapy, and took

Johnson off work for three weeks.

       On June 10, after several weeks of physical therapy, Johnson returned to Dr.

Blickenstaff with only slight improvement. He referred Johnson for three more weeks of

physical therapy and kept her off work. On June 15, Johnson was seen by Dr. Pace, and she

requested a second opinion by another orthopedic surgeon.

       On June 18, Johnson was seen by orthopedic surgeon Dr. Michael Weber. Dr. Weber’s

report states that Johnson was walking and turning into a patient’s room when she felt a pop


                                              2
and severe pain on the lateral side of her right ankle and that she noticed swelling and bruising

thereafter. Dr. Weber suspected a tear in her peroneal brevis tendon. He recommended an

MRI that later confirmed his suspicion, and he recommended surgery, which Johnson had on

July 13. Dr. Weber released Johnson to return to work at full duty on December 1.

       Johnson’s mother (a nurse) testified that she and Johnson live together and that prior

to April 15, Johnson did not suffer from any ankle problems. Johnson’s mother also stated

that after April 15, Johnson’s ankle was bruised and swollen.

       Courtney testified that on April 17, Johnson reported an injury. According to Courtney,

Johnson reported that she was walking down a hallway at work when she heard a pop in her

leg and that she had been diagnosed with a strain by her family doctor. Meriweather, Johnson’s

supervisor, testified that Johnson did not describe a particular event, incident, or an accident

that happened at work; rather, Johnson reported that she had pain in her foot while she was

walking.

       The ALJ issued an opinion on January 26, 2021, finding that Johnson had failed to

prove a compensable ankle injury. Johnson appealed to the Commission. The Commission

reversed the decision of the ALJ, finding that Johnson had met her burden of proving an

unexplained compensable right-ankle injury on April 15, 2020, and that the injury was not

idiopathic. The Commission further found that Johnson’s medical treatment for her injury,

including the surgery performed by Dr. Weber, was reasonable and necessary and that she is

entitled to TTD benefits from May 20, 2020, until December 1, 2020. Appellants appeal from




                                               3
the Commission’s decision contending that substantial evidence does not support the decision

that she suffered a compensable injury to her right ankle.1

       When reviewing a decision from the Commission, the appellate court views the

evidence and all reasonable inferences deducible therefrom in the light most favorable to the

findings of the Commission and affirms that decision if it is supported by substantial evidence.

Swaim v. Wal-Mart Assocs., Inc., 91 Ark. App. 120, 122–23, 208 S.W.3d 837, 839 (2005).

Substantial evidence is that which a reasonable mind might accept as adequate to support a

conclusion. Id. at 123, 208 S.W.3d at 839. The issue is not whether the appellate court might

have reached a different result from the Commission; if reasonable minds could reach the

result found by the Commission, the appellate court must affirm the decision. Id., 208 S.W.3d

at 839. We will not reverse the Commission’s decision unless we are convinced that fair-

minded persons with the same facts before them could not have reached the conclusions

arrived at by the Commission. Crawford v. Single Source Transp., 87 Ark. App. 216, 218, 189

S.W.3d 507, 509 (2004). We readily acknowledge that it is the function of the Commission to

determine the credibility of witnesses and the weight to be given their testimony. Id. at 218,

189 S.W.3d at 509.

       Arkansas Code Annotated section 11-9-102(4)(A)(i) (Supp. 2021) provides that a

compensable injury means “[a]n accidental injury causing internal or external physical harm

. . . arising out of and in the course of employment . . . . An injury is ‘accidental’ only if it is

caused by a specific incident and is identifiable by time and place of occurrence.” “Arising out



       1The appellants do not challenge the Commission’s findings that Johnson is entitled to
medical and TTD benefits.
                                                 4
of the employment” refers to the origin or cause of the accident, while the phrase “in the

course of the employment” refers to the time, place, and circumstances under which the injury

occurred. Swaim, 91 Ark. App. at 125, 208 S.W.3d at 841.

       Section 11-9-102(4)(D) (Supp. 2021) further provides that a compensable injury must

be established by medical evidence supported by objective findings. Objective findings are

those findings that cannot come under the voluntary control of the patient. Ark. Code Ann. §

11-9-102(16)(A)(i). In order to prove a compensable injury, the claimant must prove, among

other things, a causal relationship between his or her employment and the injury. Crawford, 87

Ark. App. at 220, 189 S.W.3d at 510.

       An idiopathic injury is one whose cause is personal in nature or peculiar to the

individual. Id., 189 S.W.3d 507. Injuries sustained due to an unexplained cause are different

from injuries where the cause is idiopathic. Id. at 220–21, 189 S.W.3d at 510. When a claimant

suffers an unexplained injury at work, it is generally compensable. Id. at 221, 189 S.W.3d at

510. Because an idiopathic injury is not related to employment, it is generally not compensable

unless conditions related to the employment contribute to the risk. Id., 189 S.W.3d at 510.

Employment conditions can contribute to the risk or aggravate the injury by, for example,

placing the employee in a position that increases the dangerous effect of a fall, such as on a

height, near machinery or sharp corners, or in a moving vehicle. Id., 189 S.W.3d at 510.

       Appellants argue that there is no evidence that Johnson’s ankle injury was an accidental

injury caused by a specific, identifiable incident. They contend that she was merely walking

and turning into a patient’s room when she felt pain in her foot and ankle. They assert that

Johnson cannot point to any accident, incident, or event that caused her pain and that walking


                                              5
is not an accidental injury as defined by section 11-9-102(4)(A). They further argue that there

is no evidence that Johnson’s injury arose out of her employment. They point out that she was

simply walking and turning into a patient’s room—she did not slip or fall, she was not carrying

anything heavy, and she was not hit by anyone or anything. WCMC also contends that Johnson

did not report an accident to Meriweather; just that her foot was hurting.

       We reject appellants’ arguments because substantial evidence supports Commission’s

finding that Johnson sustained a compensable specific-incident right-ankle injury. First, as

described by Johnson, the incident was accidental because it was caused by a specific incident

that was identifiable by time and place of occurrence. Johnson, who the Commission found

to be a credible witness, testified that on April 15, she was walking at work when she turned

into a patient’s room and felt and heard a pop in her ankle. She stated that she reported the

incident to two coworkers that day and to a third coworker on April 17. Meriweather

confirmed that Johnson reported having ankle pain while walking on April 15, and Courtney

confirm that Johnson reported on April 17 that she heard a pop in her ankle while walking at

work. Second, the evidence demonstrates that Johnson’s injury was supported by objective

findings. Johnson and her mother, a nurse, testified that Johnson’s ankle was bruised and

swollen after the incident. Johnson sought medical treatment for her ankle on April 17, and

Dr. Pace’s report of that date notes the objective finding of edema along her right lateral ankle.

Dr. Blickenstaff’s May 20 report states that Johnson had the objective findings of swelling and

ecchymosis (bruising) in her right ankle. Swelling is also noted in several of the physical-

therapy notes. There are objective findings of a right-ankle injury on the July MRI report.




                                                6
       Appellants cite Hapney v. Rheem Manufacturing Co., 342 Ark. 11, 26 S.W.3d 777 (2000),

for support of their position that Johnson did not sustain a specific-incident injury. In Hapney,

our supreme court rejected a claimant’s contention that her neck injury was compensable as a

specific-incident injury under section 11-9-102(4)(A)(i). In rejecting her claim, the supreme

court noted that the claimant, in her deposition, did not know how she was injured and could

not recall anything specific happening that caused the injury. Hapney, 342 Ark. at 16, 26 S.W.3d

at 780. Additionally, the claimant never reported to her physician that her pain was associated

with any particular, specific incident. Id., 26 S.W.3d at 780.

       The facts in the case at bar are distinguishable. Johnson knows precisely when and how

her ankle injury occurred, and she reported it to two supervisors the day it happened and to

the workers’-compensation manager two days later.

       Appellants also cite Whitten v. Edward Trucking/Corporate Solutions, 87 Ark. App. 112, 189

S.W.3d 82 (2004), for support of their argument that there is no evidence that Johnson’s ankle

injury arose out of her employment with WCMC. In Whitten, the claimant, a dump-truck

driver, was walking up stairs to enter his employer’s office. He reached for the door of the

office, felt pain in his back, and fell to the ground. He did not trip or stumble, and he was not

carrying anything heavy at the time of his fall. Id. at 115, 189 S.W.3d at 84. He offered no

explanation or evidence as to the cause of the fall, except that it occurred after he reached for

the office doorknob while climbing the stairs. Id. at 116, 189 S.W.3d at 84. The Commission

found that the claimant’s fall was idiopathic, that he had been diagnosed as suffering from

three separate conditions (a stroke, a herniated disc, and a compressive legion on this thoracic

spinal cord) that could have caused his fall but were not caused or aggravated by his


                                                7
employment. Id. at 115, 189 S.W.3d at 84. On this evidence, this court held that the claimant

failed to prove that his injury arose out his employment and affirmed the Commission’s

finding that he suffered a noncompensable idiopathic fall. Id. at 118, 189 S.W.3d at 86.

          While there are some similarities in the facts of Whitten and the case at bar, there is one

significant distinguishable fact. Unlike the claimant in Whitten—who suffered from three

preexisting conditions that could have caused the claimant’s fall—there is no evidence in the

record that Johnson suffered from any preexisting conditions that could have caused her ankle

injury.

          The instant case is more similar to Crawford. In Crawford, the claimant testified that he

walked down two steep steps on his cement truck, his foot hit the ground, his knee buckled,

and he fell, injuring his knee. The Commission found that the claimant sustained a

noncompensable idiopathic injury and denied the claim. Crawford, 87 Ark. App. at 220, 189

S.W.3d at 510. On appeal, this court held that substantial evidence did not support the

Commission’s finding and that the claimant sustained neither an idiopathic nor an unexplained

injury but rather a specific-incident injury. Id., 189 S.W.3d at 510.

                  We cannot say that the injury [the claimant] suffered was simply personal in
          nature as it was caused while he attempted to exit his employer’s vehicle from an
          elevated position. As a result, [the claimant’s] employment conditions contributed to
          his accident. Furthermore, we cannot say that [the claimant’s] injury was unexplainable
          as his testimony fully informs us as to the circumstances surrounding his fall.

Id. at 221, 189 S.W.3d at 511; see also Cedar Chem. Co. v. Knight, 372 Ark. 233, 239, 273 S.W.3d

473, 477 (2008) (affirming the Commission’s finding that the claimant—who credibly testified

that the onset of his pain started on July 1, 2001, after he climbed several flights of stairs at

work—suffered a compensable specific-incident workplace injury); Swaim, 91 Ark. App. at


                                                   8
126, 208 S.W.3d at 842 (reversing and remanding the Commission’s decision that the claimant

sustained a noncompensable idiopathic foot injury; the foot fracture was explained because

the claimant testified that he felt his foot pop while pulling a pallet, and there was no

substantial evidence to support the finding that the fracture was idiopathic or that the work

conditions did not contribute to the risk that a fracture would occur).

       We acknowledge that this case is unusual because Johnson was merely walking and

turning into a room when she heard and felt a pop in her ankle. She was not walking up or

down stairs or pulling or pushing anything. She did not fall, trip, stumble, slip, or run into

anyone or anything. But Johnson testified, credibly according to the Commission, that she

knew precisely when her ankle popped and became painful, that she was at work and treating

patients at the time of the injury, and that she reported it to two supervisors the day of the

incident and to a third person two days later. She sought medical treatment two days after the

incident, and the medical reports reflect that she had swelling, bruising, and a tear in a tendon

in her right ankle. Her testimony fully informs us as to the circumstances surrounding her

injury—this is not an unexplained-injury case. Accordingly, we hold that substantial evidence

supports the Commission’s finding that Johnson suffered a compensable injury that is

identifiable by time and place of occurrence and that arose out of her employment with

WCMC, and we affirm.

       Affirmed.

       HARRISON, C.J., and VIRDEN, J., agree.

       Friday, Eldredge & Clark, LLP, by: Guy Alton Wade and Phillip M. Brick, Jr., for appellants.

       Stephen McNeely, for appellee.


                                                9